DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-12 is the inclusion of a reflector in a fixing device configured to reflect heat generated by the heater toward an inner surface of the belt, the reflector including a first portion that is in contact with the belt at a first region downstream with respect to the nip in the rotational direction, the first portion causing a curvature of the belt at the first region to be greater than the curvature of the belt at regions of the belt adjacent to the first region.  This in combination with the rest of the limitations of the claims is found in all of claims 1-12, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 13-20 a reflector in a fixing unit configured to reflect heat generated by the heater toward an inner surface of the belt, the reflector including a first portion that is in contact with the belt at a first region downstream with respect to the nip in the rotational direction, the first portion causing a curvature of the belt at the first region to be greater than the curvature of the belt at regions of the belt adjacent to the first region.  This in combination with the rest of the limitations of the claims is found in all of claims 13-20, but not disclosed nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujimoto et al. disclose a fixing device with a reflector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852